
	
		I
		111th CONGRESS
		2d Session
		H. R. 5490
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2010
			Ms. Ginny Brown-Waite of
			 Florida introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against excise taxes with respect to distilled spirits and wine for
		  certain distilled spirits or wine produced from domestic agricultural waste or
		  byproducts.
	
	
		1.Excise tax credit for certain
			 distilled spirits produced from domestic agricultural waste or
			 byproducts
			(a)In
			 generalSubchapter B of chapter 65 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
				
					6433.Credit for
				certain distilled spirits produced from agricultural waste or
				byproducts
						(a)In
				generalThere shall be allowed against the taxes imposed by
				chapter 51 an amount equal to the sum of the credits determined under
				subsections (b) and (c).
						(b)Credit for
				distilled spirits produced from domestic agricultural waste or
				byproducts
							(1)In
				generalFor purposes of this section, the credit determined under
				this subsection is an amount equal to the product of—
								(A)10 percent of the
				rate in effect under section 5001(a), multiplied by
								(B)the number of
				proof gallons of rum produced in the United States by the taxpayer using
				domestic agricultural waste or domestic agricultural byproducts as the
				principal distilling source.
								(2)RumFor
				purposes of this subsection, the term rum has the meaning given
				such term by section 7652(e)(3).
							(3)Credit available
				to producerThe credit determined under this subsection shall be
				allowed only to the producer of the rum described in paragraph (1)(B), without
				regard to whether the tax on such rum under section 5001(a) is paid by such
				producer or by any other person.
							(4)Value added
				requirementAny proof gallon of rum shall in no event be treated
				as produced in the United States for purposes of this subsection unless the sum
				of—
								(A)the cost or value
				of the rum produced in the United States, plus
								(B)the direct costs
				of processing operations performed in the United States,
								equals or
				exceeds 50 percent of the value of such rum as of the time of its sale at
				retail (determined without regard to the tax imposed by section 5001).(c)Credit for
				certain distilled spirits or wine produced from domestic citrus waste or
				byproducts
							(1)In
				generalFor purposes of this section, the credit determined under
				this subsection is an amount equal to the product of—
								(A)the number of gallons of distilled spirits
				or wines which are produced in the United States by the taxpayer using domestic
				citrus waste or domestic citrus byproducts as the principal distilling or
				fermenting source, multiplied by
								(B)10 percent of the
				rate applicable to such distilled spirits or wine under section 5041(b).
								(2)Coordination
				with credit for small domestic producersIn the case of any wine
				to which paragraph (1)(A) and section 5041(c) both apply, the amount of the
				credit otherwise allowed under section 5041(c) with respect to such wine shall
				be reduced by the amount of the credit under this subsection.
							(3)Credit available
				to producerThe credit determined under this subsection shall be
				allowed only to the producer of the distilled spirits or wines described in
				paragraph (1)(A), without regard to whether the tax on such distilled spirits
				or wines under section 5041(a) is paid by such producer or by any other
				person.
							(4)Value added
				requirementAny gallon of distilled spirits or wines shall in no
				event be treated as produced in the United States for purposes of this
				subsection unless the sum of—
								(A)the cost or value
				of the distilled spirits or wines produced in the United States, plus
								(B)the direct costs
				of processing operations performed in the United States,
								equals or
				exceeds 50 percent of the value of such distilled spirits or wines as of the
				time of their sale at retail (determined without regard to the tax imposed by
				section
				5041)..
			(b)Clerical
			 amendmentThe table of sections for subchapter B of chapter 65 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new item:
				
					
						Sec. 6433. Credit for certain
				distilled spirits produced from agricultural waste or
				byproducts.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to distilled
			 spirits and wine produced after the date of the enactment of this Act.
			
